Citation Nr: 1455327	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  14-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West Supp. 2014).

The Veteran served on active duty from July 1942 to February 1946.  The Veteran died in September 2009; the present appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death.  
  

FINDING OF FACT

Competent and uncontroverted medical opinion of record states the Veteran's service-connected disability substantially or materially contributed to cause his death.


CONCLUSION OF LAW

The requirements to establish entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2014).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Legal Principles

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for the cause of a veteran's death, evidence must show a disability incurred in or aggravated by active service either caused or substantially or materially contributed to the veteran's death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For      a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to an unrelated disability.  In the same category would be included service-connected diseases or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not be generally reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive and debilitating nature.  38 C.F.R. § 3.312(c)(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Evidence and Analysis

The Veteran's only service-connected disability at the time of his death was bilateral sensorineural hearing loss (SNHL), rated as 80 percent disabling.

The Veteran died on September [redacted], 2009.  The death certificate, signed by Dr. William Davies, lists the cause of death as urothelial carcinoma with metastases; other significant conditions that contributed to death but did not result in the underlying cause of death were kidney failure and congestive heart failure.

In September 2014 Dr. Davies filed a Physician's/Coroner's Amendment that amended the death certificate by adding bilateral SNHL to the conditions that contributed to death but did not result in the underlying cause of death.

The appellant asserts on appeal that the Veteran's hearing loss caused him to miss the end-of-time bell while he was exercising on his stationary bicycle in December 2007; as a result the Veteran over-exerted himself and fell when he dismounted the bicycle, which fractured his back.  Thereafter the Veteran entered a steady overall decline in health that hastened his death.

Dr. Davies submitted a letter in October 2012 stating that the Veteran's deafness had contributed to his fall, to his vertebral fracture, to his progressive downhill course of health and eventual death.  The Veteran had not heard the instructions     or the time bell to stop pedaling his therapy bicycle; he consequently pedaled too long and became exhausted, resulting in his fall.  The Board notes that Dr. Davies' letterhead establishes that he is a specialist in internal medicine, and the Veteran's hospice records demonstrate that Dr. Davies was the Veteran's attending physician.

The file contains a letter from Dr. Dennis Colucci dated in January 2014.  Dr. Colucci's letterhead establishes him to be an expert witness in the state of California in hearing and balance disorders.  Dr. Colucci stated he had reviewed the file, to include the opinion of Dr. Davies cited above, and had reviewed the VA standard for "contributory cause of death" as defined in 38 C.F.R. § 3.312(c)(1).  Dr. Colucci noted that the relationship between hearing loss and falls had been shown in professional literature, and that the Journal of the American Medical Association had established hearing loss as a significant contributing factor to poorer health, resulting in a variety of medical complications including cardiovascular disease.  Dr. Colucci stated the Veteran's service-connected hearing loss was so profound as to make him a candidate for cochlear implants and that the Veteran's ability to hear instructions of an alerting tone while riding his bicycle would have been almost impossible.  Notwithstanding that the Veteran had multifocal sites of lesion that  may have been related to the fall and eventual death resulting from the associated injuries, the Veteran's hearing loss remained a contributing factor.  The Veteran's hearing loss was not just related to communication, but also a contributor to disease; therefore, a relationship to the Veteran's fall and eventual death is suggested by the literature and corroborated by the Veteran's physician [Dr. Davies].

In March 2014 the AOJ forwarded the file to a VA audiologist for review, with        a request to determine whether it is at least as likely as not that the Veteran's     death was incurred in or caused by hearing loss.  In response, the reviewing VA audiologist stated the appeal should be adjudicated based on the opinion provided by Dr. Colucci, given the limited information in the Veteran's service medical record and the nature of the opinion requested.

It is essentially counterintuitive that hearing loss would have substantially or materially contributed to cause death, particularly when the immediate cause of death was metastatic cancer.  However, the Board may not base a decision on its own unsubstantiated medical opinion, but rather may reach a medical conclusion only on the basis of independent medical evidence or adequate quotation from recognized medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In    this case, Drs. Davies and Colucci have agreed that the Veteran's hearing loss did indeed contribute substantially or materially to his death, and the VA audiologist has deferred to Dr. Colucci.  While the Board has serious questions as to the premise set forth by the private medical professionals in this case, the findings of    a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, the Board may not remand    for VA medical opinion solely to controvert otherwise uncontroverted medical evidence favoring the appellant.  See Mariano v. Principi, 17 Vet. App. 305 (2003); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Given the circumstances above and after resolving all doubt in the claimant's favor, the Board finds the requirements to establish entitlement to service connection for the cause of the Veteran's death have been met.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


